Title: To Benjamin Franklin from William Henly, 29 January 1771
From: Henly, William
To: Franklin, Benjamin

Sir:
Tuesday Morn Jan. 29—71
I think myself highly honour’d by your very obliging favour, and return you my sincerest thanks for your improvement of my Electrometer. I shall take the first opportunity to make that addition to my Apparatus, and am well satisfied ’twill remove the objection at once.
I will now beg leave to assure you Sir that if I have been able to produce any Experiments in Electricity, which Dr. Franklin can vouchsafe to bestow the epithet curious upon, my highest ambition, and vanity in that Science is satisfied, and fully so.
Since I wrote last, I have insulated my Jar laying under the bottom of it a pretty long pointed wire, this while the Jar is charging positively, continues to throw off a fine diverging pencil of Rays. When I charge it negatively I place a pointed bent wire in a Cork stuck in the Knob of the Jar wire, which during the charge continues to throw off the pencil in the manner before described. These apperances oblige me when I speak of the Theory of the Leiden phyal, to lay aside the Terms Dr. Franklins Hypothesis &c and always to mention its phenomena as agreeable &c to Dr. Franklins Laws of the Leiden phyal. I beg leave to present the phyal I mention’d, and am Worthy Sir most sincerely yours
W Henly

   
 Addressed: To / Dr. Franklin / with a phyal
Endorsed: Recd. Tuesday Jan. 29—71